DETAILED ACTION
The instant application having Application No. 17/230593 filed on 04/14/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on KOREA, REPUBLIC OF 10-2008-0068634 (07/15/2008). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Examiner Remark
After reviewing the disclosure of the provisional application (# 60/972244), Examiner believe that the disclosure of the provisional applications (# 60/972244) provide no clear support to the specification and the claimed subject matters of the non-provisional patent applications (#17/230593). As such, in determining the earliest priority day for applying references to the claimed subject matter. The earliest priority day will be based on the filing days of the provisional applications (# 60987427, filed on 11/13/2007) and (# 60988433, filed on 11/16/2007).

Allowable Subject Matters
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form including all of the limitations of the base claim and any intervening claims, and (ii) the double patenting rejections are overcome.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8102833 B2. The limitations recited in claims 1-18 of the instant application are either obvious over or anticipated by the scope of the limitations as in claims 1-14 of U.S. Patent No. 8102833 B2. 

Instant Application
US Patent 8102833 B2
Claim 1

A method for a user equipment (UE) to transmit signals to a base station, the method comprising: 


multiplexing data and first type control information to output multiplexed signals to be transmitted via a Physical Uplink Shared Channel (PUSCH) when the UE is to transmit the data and the first type control information simultaneously; 










mapping the multiplexed signals to a resource region matrix comprising a plurality of single carrier frequency division multiplexing access (SC-FDMA) symbols and a plurality of subcarriers;















mapping second type control information to the resource region matrix to overwrite some of the multiplexed signals mapped to specific positions of the resource region matrix corresponding to SC-FD MA symbols which are near SC-FDMA symbols used for reference signals; and




transmitting an output sequence of the resource region matrix to the base station, wherein the second type control information comprises at least one of an ACK/NACK information and a rank indicator (RI), and 



the first type control information comprises control information other than the rank indicator (RI) and the ACK/NACK information.


Claim 1

 A method for transmitting uplink signals comprising control signals and data signals in a wireless communication system, the method comprising: 

(a) serially multiplexing first control signals and data signals in a mobile station, wherein the first control signals are placed at a front part of the multiplexed signals and the data signals are placed at a rear part of the multiplexed signals; 

Claim 7 (1)

wherein the signals mapped to the 2-dimensional resource matrix are transmitted through a physical uplink shared channel (PUSCH).

Claim 1

(b) mapping the multiplexed signals to a 2-dimensional resource matrix comprising a plurality of columns and a plurality of rows, wherein the columns and the rows of the 2-dimensional resource matrix correspond to single carrier frequency divisional multiple access (SC-FDMA) symbols and subcarriers for each SC-FDMA symbol, respectively, wherein a number of columns of the 2-dimensional resource matrix corresponds to a number of SC-FDMA symbols within one subframe except specific SC-FDMA symbols used for a reference signal, and wherein the multiplexed signals are mapped from the first column of the first row to the last column of the first row, the first column of the second row to the last column of the second row, and so on, until all the multiplexed signals are mapped to the 2-dimensional resource matrix 

(c) mapping ACK/NACK control signals to specific columns of the 2-dimensional resource matrix, wherein the specific columns correspond to SC-FDMA symbols right adjacent to the specific SC-FDMA symbols, wherein the ACK/NACK control signals overwrite some of the multiplexed signals mapped to the 2-dimensional resource matrix at step (b) from the last row of the specific columns; and 

(d) transmitting the signals mapped to the 2-dimensional resource matrix at steps (b) and (c) by column by column to a base station.



Claim 2 (1)

wherein the first control signals comprise at least one of: precoding matrix index (PMI) signals; or channel quality indicator (CQI) signals.
Claim 2-18
Claims 1-14



Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9001814 B2 in view of Papasakellariou et al. (US Patent Publication # 2008/0304467 A1). Claims 1-10 of U.S. Patent No. 9001814 B2 disclose the limitations recited in claims 1-18 of the instant application except for the limitations “the first type control information comprises control information other than the rank indicator (RI) and the ACK/NACK information” as in claims 1 and 10. 

Instant Application
US Patent 9001814 B2
Claim 1

A method for a user equipment (UE) to transmit signals to a base station, the method comprising: 

multiplexing data and first type control information to output multiplexed signals to be transmitted via a Physical Uplink Shared Channel (PUSCH) when the UE is to transmit the data and the first type control information simultaneously; 

mapping the multiplexed signals to a resource region matrix comprising a plurality of single carrier frequency division multiplexing access (SC-FDMA) symbols and a plurality of subcarriers;






mapping second type control information to the resource region matrix to overwrite some of the multiplexed signals mapped to specific positions of the resource region matrix corresponding to SC-FD MA symbols which are near SC-FDMA symbols used for reference signals; and






transmitting an output sequence of the resource region matrix to the base station, 





wherein the second type control information comprises at least one of an ACK/NACK information and a rank indicator (RI), and 

the first type control information comprises control information other than the rank indicator (RI) and the ACK/NACK information.


Claim 1

A method for a user equipment (UE) to transmit signals to a base station, the method comprising: 

multiplexing data and first type control information to output multiplexed signals to be transmitted via a Physical Uplink Shared Channel (PUSCH) when the UE is to transmit the data and the first type control information simultaneously; 

mapping the multiplexed signals to a R.times.C matrix, wherein the `R` is equal to the number of rows of the matrix, and the `C` is equal to the number of columns of the matrix which is determined based on a number of SC-FDMA symbols within one subframe except for specific SC-FDMA symbols used for a reference signal, and wherein the multiplexed signals are row-by-row mapped to the R.times.C matrix; 

mapping second type control information to the R.times.C matrix to overwrite some of the multiplexed signals mapped to specific columns of the R.times.C matrix corresponding to SC-FDMA symbols adjacent to the specific SC-FDMA symbols; 

wherein, in accordance with the time-first mapping, first control signals not including the second type information are mapped to extend along specific adjacent rows of the matrix whereby the first control signals are arranged orthogonally to the specific columns; and 

transmitting an output sequence of the R.times.C matrix to the base station, wherein the output sequence is a bit sequence read out column-by-column from the R.times.C matrix.

Claim 4 (1):

wherein the second type control information comprises ACK/NACK information.



Claim 2-18
Claims 1-10



However, Papasakellariou discloses “the first type control information comprises control information other than the rank indicator (RI) and the ACK/NACK information” as [(par. 0044), FIG. 6 illustrates such a placement when a UE transmits both ACK/NAK bits 610 and CQI bits 620 during a sub-frame. These control bits are placed on symbols next to the RS 630 while the data bits 640 are included in symbols transmitted over the entire sub-frame (with the obvious exception of the symbols carrying the RS transmission). Due to the requirement for better reception reliability, the ACK/NAK bits are placed closer to the RS than the CQI bits..]

Lee et al. (US Patent 9001814 B2) and Papasakellariou et al. (US Patent Publication # 2008/0304467 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Papasakellariou e’s teaching into Lee’s teaching. The motivation for making the above modification would be to provide an efficient mechanism for signaling information related to CQI transmission.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10374775 B2. The limitations recited in claims 1-18 of the instant application are either obvious over or anticipated by the scope of the limitations as in claims 1-22 of U.S. Patent No. 10,374775 B2. 

Instant Application
US Patent 10374775 B2
Claim 1

A method for a user equipment (UE) to transmit signals to a base station, the method comprising: 





multiplexing data and first type control information to output multiplexed signals to be transmitted via a Physical Uplink Shared Channel (PUSCH) when the UE is to transmit the data and the first type control information simultaneously; 


mapping the multiplexed signals to a resource region matrix comprising a plurality of single carrier frequency division multiplexing access (SC-FDMA) symbols and a plurality of subcarriers;
















mapping second type control information to the resource region matrix to overwrite some of the multiplexed signals mapped to specific positions of the resource region matrix corresponding to SC-FDMA symbols which are near SC-FDMA symbols used for reference signals; and










transmitting an output sequence of the resource region matrix to the base station, wherein the second type control information comprises at least one of an ACK/NACK information and a rank indicator (RI), and 


the first type control information comprises control information other than the rank indicator (RI) and the ACK/NACK information.


Claim 1

A method for transmitting signals including ACK/NACK signals, control signals other than the ACK/NACK signals, and data signals in a mobile communication system, the method comprising: 

Claim 5

wherein said reference signals, the ACK/NACK signals, the control signals other than ACK/NACK signals, and the data signals are transmitted through a physical uplink sharing channel (PUSCH).

Claim 1

mapping reference signals on predetermined time domain units corresponding to first specific symbols of a two-dimensional resource region comprising a plurality of symbols, wherein the two-dimensional resource region comprises plural time domain units in a first dimension and plural frequency domain units in a second dimension;

serially multiplexing the control signals other than the ACK/NACK signals and the data signals; 

Claim 9 (1)

wherein a time domain unit corresponds to SC-FDMA symbol and a frequency domain unit corresponds to a virtual subcarrier

Claim 1

mapping the serially multiplexed signals to the two-dimensional resource region; mapping said ACK/NACK signals to second specific symbols adjacent to said first specific symbols by overwriting a part of said multiplexed signals mapped to the second specific symbols; and 

Claim 9 (1)

wherein a time domain unit corresponds to SC-FDMA symbol and a frequency domain unit corresponds to a virtual subcarrier


Claim 1

transmitting the reference signals, ACK/NACK signals, control signals other than ACK/NACK signals, and data signals mapped to the resource region.

Claim 10 (1)

wherein the control signals other than ACK/NACK signals comprise a channel quality indicator (CQI) and a precoding matrix index (PMI).

Claim 2-18
Claims 1-22



Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11012222 B2. The limitations recited in claims 1-18 of the instant application are either obvious over or anticipated by the scope of the limitations as in claims 1-23 of U.S. Patent No. 11012222 B2. 

Instant Application
US Patent 11012222 B2
Claim 1

A method for a user equipment (UE) to transmit signals to a base station, the method comprising: 

multiplexing data and first type control information to output multiplexed signals to be transmitted via a Physical Uplink Shared Channel (PUSCH) when the UE is to transmit the data and the first type control information simultaneously; 






mapping the multiplexed signals to a resource region matrix comprising a plurality of single carrier frequency division multiplexing access (SC-FDMA) symbols and a plurality of subcarriers;
















mapping second type control information to the resource region matrix to overwrite some of the multiplexed signals mapped to specific positions of the resource region matrix corresponding to SC-FD MA symbols which are near SC-FDMA symbols used for reference signals; and

















transmitting an output sequence of the resource region matrix to the base station, wherein the second type control information comprises at least one of an ACK/NACK information and a rank indicator (RI), and 





the first type control information comprises control information other than the rank indicator (RI) and the ACK/NACK information.


Claim 1

1. A method for a user equipment (UE) to transmit signals to a base station, the method comprising: 

multiplexing data and first type control information to output multiplexed signals to be transmitted from the UE; 

Claim 6 (1)

further comprising transmitting the output sequence on a Physical Uplink Shared Channel (PUSCH).

Claim 1

mapping the multiplexed signals to a two-dimensional matrix comprising plural time domain units in a first dimension and plural frequency domain units in a second dimension, at least one column of the matrix comprising symbols which comprise a reference signal; 

Claim 5 (1)

wherein the matrix comprises SC-FDMA symbols, and wherein transmitting the output sequence comprises: performing Discrete Fourier Transform (DFT) to the output sequence of the matrix; performing Inverse Fast Fourier Transform (IFFT) to the DFT-performed sequence; and transmitting the IFFT performed sequence to the base station SC-FDMA symbol-by-SC-FDMA symbol

Claim 1

mapping second type control information to the matrix to overwrite some of the multiplexed signals mapped to a specific column of the matrix which is adjacent to the at least one column which comprises the reference signal; wherein, the first type control information not including the second type control information is mapped to extend along specific rows of the matrix; and 

Claim 5 (1)

wherein the matrix comprises SC-FDMA symbols, and wherein transmitting the output sequence comprises: performing Discrete Fourier Transform (DFT) to the output sequence of the matrix; performing Inverse Fast Fourier Transform (IFFT) to the DFT-performed sequence; and transmitting the IFFT performed sequence to the base station SC-FDMA symbol-by-SC-FDMA symbol

Claim 1

transmitting an output sequence of the matrix to the base station.

Claim 4 (1)

wherein the second type control information comprises ACK/NACK information.

Claim 8 (1)

wherein the first type control information comprises a channel quality indicator (CQI) and a precoding matrix index (PMI).
Claim 2-18
Claims 1-23



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5, 7, 9, 10-12, 14, 16, 18 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Papasakellariou et al. (US 2008/0304467 A1) (Papasakellariou I) in view of Papasakellariou et al. (US 2009/0010240 A1) (Papasakellariou II).

As per claim 1, Papasakellarious I discloses “A method for a user equipment (UE) to transmit signals to a base station, the method comprising: mapping the multiplexed signals to a resource region matrix comprising a plurality of single carrier frequency division multiplexing access (SC-FDMA) symbols and a plurality of subcarriers;” [(par. 0005), the present invention considers the transmission of positive or negative acknowledgement bits (ACK or NAK, respectively) and channel quality indicator (CQI) bits together with data information bits in an SC-FDMA communications system. (par. 0026), FIG. 4 is a block diagram illustrative of an exemplary SC-FDMA receiver, corresponding to the first exemplary SC-FDMA transmitter, for de-multiplexing data bits, CQI bits, and ACK/NAK bits in a reception sub-frame; (fig. 1 and par. 0008), An exemplary embodiment assumes that each RB includes 12 sub-carriers and UEs are allocated a multiple N of consecutive RBs 150. (par. 0044), FIG. 6 illustrates such a placement when a UE transmits both ACK/NAK bits 610 and CQI bits 620 during a sub-frame. These control bits are placed on symbols next to the RS 630 while the data bits 640 are included in symbols transmitted over the entire sub-frame (with the obvious exception of the symbols carrying the RS transmission). Due to the requirement for better reception reliability, the ACK/NAK bits are placed closer to the RS than the CQI bits.] “mapping second type control information to the resource region matrix to overwrite some of the multiplexed signals mapped to specific positions of the resource region matrix corresponding to SC-FDMA symbols which are near SC-FDMA symbols used for reference signals;” [(par. 0009), If ACK/NAK bits also need to be multiplexed, the exemplary embodiment assumes that data bits are punctured to accommodate ACK/NAK bits 230. (par. 0044), FIG. 6 illustrates such a placement when a UE transmits both ACK/NAK bits 610 and CQI bits 620 during a sub-frame. These control bits are placed on symbols next to the RS 630 while the data bits 640 are included in symbols transmitted over the entire sub-frame (with the obvious exception of the symbols carrying the RS transmission). Due to the requirement for better reception reliability, the ACK/NAK bits are placed closer to the RS than the CQI bits.] “and transmitting an output sequence of the resource region matrix to the base station, wherein the second type control information comprises at least one of an ACK/NACK information and a rank indicator (RI), and the first type control information comprises control information other than the rank indicator (RI) and the ACK/NACK information” [(par. 0044), FIG. 6 illustrates such a placement when a UE transmits both ACK/NAK bits 610 and CQI bits 620 during a sub-frame. These control bits are placed on symbols next to the RS 630 while the data bits 640 are included in symbols transmitted over the entire sub-frame (with the obvious exception of the symbols carrying the RS transmission). Due to the requirement for better reception reliability, the ACK/NAK bits are placed closer to the RS than the CQI bits.]

Papasakellarious I does not explicitly disclose “multiplexing data and first type control information to output multiplexed signals to be transmitted via a Physical Uplink Shared Channel (PUSCH) when the UE is to transmit the data and the first type control information simultaneously”.

However, Papasakellarious II disclose “multiplexing data and first type control information to output multiplexed signals to be transmitted via a Physical Uplink Shared Channel (PUSCH) when the UE is to transmit the data and the first type control information simultaneously” as [(par. 0018), Although not material to the disclosed invention, an exemplary block diagram of the transmitter structure for the PUSCH is illustrated in FIG. 4. If a UE has both data and control (ACK/NAK, CQI, etc.) bits to transmit in the same PUSCH sub-frame, then, in order to transmit the ACK/NAK, certain data bits (such as, for example, the parity bits in the case of turbo coding) may be punctured and replaced by the ACK/NAK bits.]

Papasakellariou et al. (US 2008/0304467 A1) (Papasakellariou I) and Papasakellariou et al. (US 2009/0010240 A1) (Papasakellariou II) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Papasakellariou II’s teaching into Papasakellariou I’s teaching. The motivation for making the above modification would be to facilitate an improvement of a reception reliability, particularly for control signals. (Papasakellariou II, par. 0036)

As per claim 2, Papasakellariou I in view of Papasakellariou II discloses “The method of claim 1,” as [see rejection of claim 1.] 
Papasakellariou I “wherein the second type of control information has a higher priority than the first type of control information” [(par. 0020), the placement of acknowledgement bits with higher priority than channel quality indication bits to enable better reception reliability of the acknowledgement bits.]

As per claim 3, Papasakellariou I in view of Papasakellariou II discloses “The method of claim 1,” as [see rejection of claim 1.] 
Papasakellariou I discloses “wherein the second type of control information comprises ACK/NACK signals” [(par. 0044), FIG. 6 illustrates such a placement when a UE transmits both ACK/NAK bits 610 and CQI bits 620 during a sub-frame. These control bits are placed on symbols next to the RS 630 while the data bits 640 are included in symbols transmitted over the entire sub-frame (with the obvious exception of the symbols carrying the RS transmission). Due to the requirement for better reception reliability, the ACK/NAK bits are placed closer to the RS than the CQI bits.]

As per claim 5, Papasakellariou I in view of Papasakellariou II discloses “The method of claim 1,” as [see rejection of claim 1.] 
Papasakellariou I discloses “wherein said multiplexing is performed such that said first type of control information is placed first in said multiplexed signals, then said data is placed following the first type of control information in said multiplexed signals” [(par. 0009), An exemplary block diagram of the transmitter functions for SC-FDMA signaling is illustrated in FIG. 2. Coded CQI bits 205 and coded data bits 210 are multiplexed 220.]

As per claim 7, Papasakellariou I in view of Papasakellariou II discloses “The method of claim 1,” as [see rejection of claim 1.] 
Papasakellariou I discloses “wherein the part of said multiplexed signals overwritten by the second type of control information includes one or more of the first conic of information and said data” [(par. 0009), An exemplary block diagram of the transmitter functions for SC-FDMA signaling is illustrated in FIG. 2. Coded CQI bits 205 and coded data bits 210 are multiplexed 220. If ACK/NAK bits also need to be multiplexed, the exemplary embodiment assumes that data bits are punctured to accommodate ACK/NAK bits 230.]

As per claim 9, Papasakellariou I in view of Papasakellariou II discloses “The method of claim 1,” as [see rejection of claim 1.] 
Papasakellariou I discloses “wherein the resource region matrix is a two dimensional matrix” [(par. 0044), FIG. 6 illustrates such a placement when a UE transmits both ACK/NAK bits 610 and CQI bits 620 during a sub-frame. These control bits are placed on symbols next to the RS 630 while the data bits 640 are included in symbols transmitted over the entire sub-frame (with the obvious exception of the symbols carrying the RS transmission). Due to the requirement for better reception reliability, the ACK/NAK bits are placed closer to the RS than the CQI bits.]

As per claims 10-12, 14, 16, 18 as [see rejections of claims 1-3, 5, 7, 9]

Claims 4, 8, 13, 17 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Papasakellariou et al. (US 2008/0304467 A1) (Papasakellariou I) in view of Papasakellariou et al. (US 2009/0010240 A1) (Papasakellariou II) in view of Kim et al. (US 2009/0046805 A1)

As per claim 4, Papasakellariou I in view of Papasakellariou II discloses “The method of claim 1,” as [see rejection of claim 1.] 
Papasakellariou I in view of Papasakellariou II does not explicitly disclose “wherein the second type of control information comprises a rank indicator (RI)”.

However, Kim discloses “wherein the second type of control information comprises a rank indicator (RI)” as [(par. 0037), the communications apparatus 200 can report a rank indicator (RI), a precoding matrix indicator (PMI), a channel quality indicator (CQI) and the like.]

Papasakellariou et al. (US 2008/0304467 A1) (Papasakellariou I) and Kim et al. (US 2009/0046805 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s teaching into Papasakellariou I’s teaching. The motivation for making the above modification would be to provide effective solutions to the problem of simultaneous multiple channel transmission. (Kim, par. 0007)

As per claim 8, Papasakellariou I in view of Papasakellariou II discloses “The method of claim 1,” as [see rejection of claim 1.] 
Papasakellariou I disclose “wherein the first type of control information comprises a channel quality indicator (CQI)” [(par. 0044), FIG. 6 illustrates such a placement when a UE transmits both ACK/NAK bits 610 and CQI bits 620 during a sub-frame. These control bits are placed on symbols next to the RS 630 while the data bits 640 are included in symbols transmitted over the entire sub-frame (with the obvious exception of the symbols carrying the RS transmission). Due to the requirement for better reception reliability, the ACK/NAK bits are placed closer to the RS than the CQI bits.]

Papasakellariou I in view of Papasakellariou II does not explicitly disclose “the first type of control information comprises a precoding matrix index (PMI)”.

However, Kim discloses “the first type of control information comprises a precoding matrix index (PMI)” as [(par. 0037), the communications apparatus 200 can report a rank indicator (RI), a precoding matrix indicator (PMI), a channel quality indicator (CQI) and the like.]

Papasakellariou et al. (US 2008/0304467 A1) (Papasakellariou I) and Kim et al. (US 2009/0046805 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s teaching into Papasakellariou I’s teaching. The motivation for making the above modification would be to provide effective solutions to the problem of simultaneous multiple channel transmission. (Kim, par. 0007)

As per claims 13, 17 as [see rejections of claims 4, 8]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publications:
Kim et al. (US Patent Publication # 2010/0254331 A1)
NPL:
3GPP TSG RAN WG1 #51bis, R1-080267, 01/14-16/2008 (From Applicant’s IDS)
Qualcomm, “Rate matching details for control and data multiplexing”, R1-073269, 08/20-24/2007 (From Applicant’s IDS)
Motorola, “Uplink channel interleaving”, R1-073361, 08/20-24/2007 (From Applicant’s IDS)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463